UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7269



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM JOHN IRBY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-97-215, CA-99-1023-1)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William John Irby, Appellant Pro Se. Timika Shafeek, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William John Irby appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

Irby’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).    The magistrate judge recommended

denying Irby’s § 2255 motion and dismissing the action. Along with

the magistrate judge’s report and recommendation, Irby received

notice of the ten day objection period and that failure to file

specific objections to the recommendation could preclude appellate

review.   Despite this warning, Irby failed to file any objections.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation. See Wells v. Shriners Hosp., 109

F.3d 198, 201 (4th Cir. 1997).    See generally Thomas v. Arn, 474

U.S. 140 (1985).   Irby waived appellate review by failing to file

objections to the magistrate’s recommendation.     Accordingly, we

deny a certificate of appealability and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2